Citation Nr: 0729774	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from June 1961 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2003 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in April 2007.  



FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO last denied 
service connection for diabetes mellitus.

2.  Evidence added to the record since August 2002 concerning 
the veteran's diabetes mellitus does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  There is no competent evidence indicating that the 
veteran has PTSD.

4.  The veteran's service-connected tinnitus is assigned the 
maximum rating of 10 percent.



CONCLUSIONS OF LAW

1.  A rating decision in August 2002 which denied entitlement 
to service connection for diabetes mellitus is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since the August 2002 rating 
decision is not new and material, and the claim of 
entitlement to service connection for diabetes mellitus, is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.655 (2007).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2007).

4.  There is no legal entitlement for a rating in excess of 
10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in April 2002, March, May and 
July 2004, and October 2005.  Additional notice of the five 
elements of a service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
notice of the specific evidence needed to reopen claims, as 
is now required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
was provided by July 2004, October 2005 and March 2006 
letters to the veteran.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed decision in keeping with 
Pelegrini.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  
Solicitation of a medical opinion is not necessary with 
respect the PTSD and diabetes mellitus claims because (as 
discussed in detail below) there is no indication that the 
claimed disorders are of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.




Diabetes Mellitus

The veteran's claim for diabetes mellitus was last denied by 
the RO in August 2002.  Evidence of record at the time of the 
August 2002 decision included the following:  service medical 
records which showed no treatment or diagnosis of diabetes 
mellitus; a 1991 statement from a private physician 
indicating that the veteran had adult onset diabetes; and VA 
outpatient treatment records which showed ongoing treatment 
for the diabetes   

The basis of the prior final denial of entitlement to service 
connection for diabetes mellitus was that there was no 
showing that the veteran had a diagnosis of a diabetes 
mellitus which was etiologically related to active service, 
to include exposure to Agent Orange.  

As there was no timely appeal, the RO's August 2002 denial of 
service connection is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the veteran in 2004.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."   38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence added to the record since August 2002 
concerning the veteran's claim for diabetes mellitus, 
includes private medical treatment reports dated from 1998 to 
2004 and VA medical treatment reports dated from 2004 to 2005 
showing treatment for diabetes mellitus; testimony at a 
hearing; and the veteran's service personnel records which 
failed to show any service in Vietnam or that he was present 
in Korea at a time that American forces may have had exposure 
to Agent Orange.    

According to a fact sheet distributed by the Veterans 
Benefits Administration (VBA) in September 2003, the United 
States Department of Defense (DOD) has confirmed that the 
herbicide Agent Orange was used from April 1968 through July 
1969 along the demilitarized zone in Korea (DMZ).  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during that 
time period belonged to one of the units identified by DOD, 
then it is presumed that he was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in  38 
C.F.R. 
§ 3.309(e) will apply.  See MR21- 1MR, Part VI, Chapter 2, 
Section B.  The veteran's personnel records indicate that he 
served in Korea from December 1961 to January 1963, several 
years prior to the time period when Agent Orange was used in 
Korea.

The veteran's statements of personal belief that his diabetes 
mellitus is etiologically related to service, while no doubt 
sincere, are not new in that such statements merely repeat 
what he had stated to VA prior to the August 2002 rating 
action.

There is no competent evidence linking diabetes mellitus with 
service.  Absent evidence of a nexus between the veteran's 
diabetes mellitus and service, the newly received evidence 
does not raise a reasonable possibility of substantiating the 
claim.

As new and material evidence has not been received, the claim 
for service connection for diabetes mellitus is not reopened.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 



PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The veteran's service medical, VA and non-VA medical records 
are negative for a diagnosis of PTSD.  Although the veteran 
has alleged experiencing in-service stressors, he has not 
submitted medical evidence that he currently suffers from 
PTSD. Therefore, without a current diagnosis, the veteran's 
claim of entitlement to service connection for PTSD must be 
denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

It is well established that laypersons, such as the veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of a present disability that is related to 
service, a grant of service connection is not supportable.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
evidence in this case is not so evenly balanced as to apply 
the benefit-of-the-doubt rule.  The preponderance of the 
evidence is against the claim, and it must be denied.




Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral. Subsequently, the stay of adjudication of tinnitus 
rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.



ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
diabetes mellitus is denied.

Service connection for PTSD is denied.

An evaluation in excess of 10 percent for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


